Title: Franklin and Hall: Accounts, 1748–1766
From: Franklin, Benjamin,Hall, David
To: 


This ledger, labeled “Franklin & Hall No. 1,” contains four separate lists and accounts relating to David Hall’s operation of the partnership of Franklin and Hall from 1748 to 1766. Three are lists of cash payments for printing work; the fourth is an invoice of books and stationery in Franklin’s shop when the partnership began. The amounts recorded in the ledger are recapitulated in James Parker’s report on the examination of the partnership accounts which he made as Franklin’s agent, Feb. 1, 1766. His first examination was made in the latter days of February 1765. It was followed by other examinations on June 13, Aug. 22, 1765, Jan. 17, and Feb. 1, 1766. Parker signed the accounts on the date of each inspection. In the following analysis the information in the ledger, from which a number of pages are missing, has been supplemented by Parker’s report, especially in the matter of dates and amounts.
1. Record of Money received by Hall for advertisements in the Gazette, [Jan. 26, 1748–Jan. 17, 1766]. Pages [1]–[21], with pages 1–4, 9–10, 15–16, and 21 missing. The payments were made in advance, and are totaled and entered by the number and date of the Gazette, thus: “No. 1178, July 11 [1751]. Ten Advertisements (Two 7s. 6d. each) £215s.” By Feb. 21, 1765, when Parker made his first examination, Hall had received a total of £3312 17s. 8d. When his final check was made, Jan. 17, 1766, £326 14s. 6d. additional had been entered.
2. Record of advertisements, blanks, &c., printed for ready cash [Jan. 26, 1748]–Jan. 28, 1766. Pages [22]–60, with pages 22, 27–8, 31–4, 39–40, 45–6, 51–4, 57–8 missing. This is a list of cash customers, principally for handbills (5s. each), although a few payments are for Gazette advertisements (3s. for one of ordinary length, 5s. for a long one) and miscellaneous printing. Nicholas Scull, surveyor general, is charged £1 2s. 8d. for “200 Copies of Grants of Land,” Nov. 18, 1748. John Mifflin paid 7s. 6d., Nov. 28, 1749, for the “Union Fire Company List.” “500 Mason’s Notices” cost £1. The Germantown Library “for printing their Instrument of Partnership &c.” paid £3 11s. 6d. on May 6, 1754. The most interesting entries in 1754 are payments by Lewis Hallam and other members of his theatrical company for playbills and tickets for performances in the theater in Southwark. Otherwise, though it contains hundreds of names, the list is almost devoid of biographical or historical value. Parker examined this account, Feb. 16, 1765, when it came to £484 14s. 9d. When his final check was made, Feb. I, 1766, £15 7s. additional had been received.

3. “Account of Money received by David Hall for printing Work done by Franklin and Hall and charged in the Leidgers commencing Janry. 21st. 1748.” Pages 61–77 [a and b] and four unnumbered pages, with pages 63–4, 69–70, 75–6 missing. This is a list of cash receipts from customers whose accounts were kept in the firm’s “Old Leidger No. 1” and “New Leidger No. 2”—neither of which has been found. The accounts are undated, the reference being to a page of the earlier ledger. Among more than 800 entries, besides private persons and business firms, are such institutions and official bodies as the Germantown Library Company, St. Andrew’s Society, the City Wardens, Masonic Lodge, Street Commissioners, County Commissioners, trustees of the College of Philadelphia, managers of the Pennsylvania Hospital, Philadelphia Contributionship, Commissioners of Indian Affairs, Library Company of Philadelphia, Union Library Company, and the managers of lotteries for Chester, Lancaster, Middletown, the Presbyterian Church, St. Paul’s Church, and the Academy of Philadelphia. Parker examined these accounts, Feb. 25, 1765, when they came to £2393 12s. 8¼d. His final examination, Jan. 17, 1766, showed an additional £630 9s 3d. had been received. Hall continued to record (on four unnumbered pages) payments of accounts in the “Old Leidgers.” In the margin of the fourth the following note appears: “Taken from the Ledger up to the 16th of February, 1770. For Account of more Cash taken from Ledger, see Quire Book, No. 2. Folio 22.” This quire book has not been found.
4. “Invoice of Books &c. left in my Hands by Mr. Franklin, taken January 23d. 1748.” Pages 78–9 only, remainder missing. The invoice mentions Bibles (including two Welsh ones), Testaments, Psalters, grammars, vocabularies, dictionaries, Latin and Greek texts, spelling books, works of religion and divinity, five copies of Whitefield’s Sermons, and 35 copies of Pamela. Parker’s valuation of the Franklin and Hall accounts, Feb. 1, 1766, showed the stock Franklin turned over to the partnership to be worth £681 1s.
